DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-10, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. US 2013/0048838 A1.
Regarding claims 1, 2, 4, 8-10, 13, 15 and 16, Mori discloses:
An imaging unit (Figs. 1-4), comprising: 
a photoelectric conversion layer (3) including a compound semiconductor (MQW composed of InGaAs/GaAsSb), the photoelectric conversion layer having a light incident surface; and 
a light shielding portion (1) provided in an optical path of light incident on the light incident surface, the light shielding portion shielding light having a wavelength of less than 450 nm.
(claim 2) inorganic material (InP).
(claim 4) metal (In)
(claim 8) para 0015.
(claim 9) a first contact layer (5); a second contact layer (2).
(claim 13) pixel circuit (70).
	(claim 16) InGaAs.

Regarding claims 6 and 7, Mori discloses:
An imaging unit (Figs. 1-4) comprising:

a light shielding portion (1) provided in an optical path of light incident on the light incident surface, the light shielding portion including a compound lattice-matched with the photoelectric conversion layer. 
(claim 7) InP.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori, as applied to claim 1, in view of Uchida et al. US 2018/0213039 A1.
Regarding claims 3 and 5, Mori does not disclose:
(claim 3) wherein the light shielding portion includes an organic material; (claim 5) wherein the light shielding portion has a lens shape.
Uchida discloses a publication from a similar field of endeavor in which:
(claim 3) wherein the light shielding portion includes an organic material; (claim 5) wherein the light shielding portion has a lens shape (Fig. 1; para 0085).
It would have been obvious to one skilled in the art to employ the lens of Uchida in order to enhance the light collection efficiency to be directed on the photodiodes.
Regarding claim 14, Mori does not disclose:

Uchida discloses a publication from a similar field of endeavor in which:
wherein the device substrate (27) and the circuit board (51) are electrically coupled by Cu-Cu bonding (Fig. 1; para 0112).
It would have been obvious to one skilled in the art to employ the Cu-Cu bonding as discussed by Ushida to determine the similar connection for Mori substrates as shown in Fig. 3 in order to provide a reliable electrical connection.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori, as applied to claim 1, in view of Kenji JP 05-347399 (translation provided by applicant).
Regarding claim 11, Mori does not disclose:
wherein the light shielding portion is provided apart from the second contact layer.
Kenji discloses a publication from a similar field of endeavor in which:
wherein the light shielding portion is provided apart from the second contact layer (Fig. 2; para 0006-0009).
It would have been obvious to one skilled in the art to employ the filter made of compound semiconductor as taught by Kenji to space the light shielding portion and second contact layer of Mori thereby allowing filtering of the desired wavelength. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori.
Regarding claim 12, although Mori does not specifically disclose “wherein the second contact layer has a thickness of 100 nm or less”, Mori does give insight into the process and preferred thickness in para 0080. As a result, it would have been obvious to one skilled in the art to determine the claimed thickness range since it has been held that where the general 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.